362 F.2d 798
James E. GARRISON, Appellant,v.Alonzo L. LACEY, Special Agent, E. M. Garnett, U.S.Commissioner, and Mr.Baylark, U.S. Marshal, Appellees.
No. 8620.
United States Court of Appeals Tenth Circuit.
June 22, 1966.

Tom C. Triplett, Wichita, Kan., for appellant.
F.T. Wetzel, Asst. U.S. Atty.  (William T. Thurman, U.S. Atty., on the brief), for appellees.
Before BREITENSTEIN and SETH, Circuit Judges, and LANGLEY, District judge.
PER CURIAM.


1
Appellant-plaintiff Garrison sued various federal officials alleging false arrest and arraignment.  The trial court sustained a motion to dismiss.


2
Garrison was charged with violation of 18 U.S.C. 2312, found guilty by a jury, and sentenced to a term of imprisonment.  On appeal the judgment was affirmed.  See Garrison v. United States, 10 Cir., 353 F.2d 94.  Circumstances related to this criminal case form the basis for the civil action with which we are now concerned.  The instant action was brought while Garrison was a prisoner in a federal penitentiary.  On this appeal Garrison's appointed counsel argues only that the district court erred in appointing an attorney in this civil case as a friend of the court to review Garrison's claims instead of appointing an attorney as an advocate.  Although under 28 U.S.C. 1915(d) the court may appoint an attorney for an indigent, it is not required to do so.  The Constitution does not force a lawyer on a litigant.  See Adams v. United States ex rel. McCann, 317 U.S. 269, 279, 63 S. Ct. 236, 87 L. Ed. 268.  The record shows that Garrison chose to be his own lawyer.


3
The hazards which beset a layman when he seeks to represent himself are illustrated by this appeal.  The record contains no final judgment.  The order sought to be reviewed dismissed the complaint but did not dismiss the action.  Hence it is nonappealable.  See Midwestern Developments, Inc. v. City of Tulsa, Oklahoma, 10 Cir., 319 F.2d 53, certiorari denied 379 U.S. 989, 85 S. Ct. 702, 13 L. Ed. 2d 610.


4
Appeal dismissed for lack of a final judgment.